Mr. Chief Justice Mercur
delivered the opinion of the court,
This was an action on the case to recover damages for an injury to the person of the plaintiff. When her evidence was closed the learned judge ordered a nonsuit, which the Court refused to take off. The question therefore now is, should the case have been submitted to the jury?
The plaintiff was a passenger in a car of the defendant. In alighting therefrom she fell and received an injury. Her complaint is that the defendant did not furnish her safe and convenient means of exit as it was bound to provide. If there was no doubt of the existence of the facts complained of, yet if there be substantial doubts as to the reasonable and natural inferences to be drawn from those facts, they should be submitted to the jury: McKee v. Bidwell, 74 St. Rep., 218; Crissy v. Passenger Railway Company, 75 Id., 83. Wliat is, or is not, negligence iu a particular case is generally a ques-. tion for the jury: Fritsch v. City of Allegheny, 91 Id., 226.
The defendant is a carrier of passengers for hire. As such it was its duty not only to transport them safely, but also to provide reasonably safe means for their getting on and off the car. Did it do so in this case ? Under all the evidence was that a question of fact for the jury to find, or was it to be determined by the Court as matter of law ?
This accident occurred on an evening in the month of February. The plaintiff testified substantially, that when she got out of the car she was carrying her child on her left arm ; she tried to get hold of the dasher with the other hand ; she could not do so as a passenger standing on the platform was leaning against it. There were two passengers on the platform, one on each side of the conductor, and some four or five passengers in the inside of the car. In getting down her foot slipped on the step by reason of ice thereon, and she fell and was injured.
*304It appears there had been a storm on the previous day, but none on this day. It is alleged that this ice had been suffered to remain on the step from the previous day. It was there when she got on the car, and she slipped in getting in.
Thus there are two specific causes of complaint. The first is, that when there was ample room for all the passengers to ride in the car, the defendant permitted one to stand on the platform in such a position that she could not avail herself of the security and protection which she otherwise would have enjoyed; the other, the omission to remove from the step the ice formed during the storm of the previous day.
Under the evidence we do not think the plaintiff was so clearly guilty of contributory negligence, in the manner she got down from the platform, as to authorize the Court to declare it to be such as matter of law. Her previous knowledge of the condition of the step, and whether it was reasonably prudent for her to attempt to alight in the waj and manner she did, are questions of fact for the jury.
The other contention relates to the alleged negligence of ' the defendant.
It may not be negligence per se to permit passengers to stand on the platform, yet it is frequently very annoying to all persons in getting in and out of the cars, and to ladies especially offensive. If, in this case, the defendant permitted a passenger to remain standing on the platform in such a position as to deprive the plaintiff of that reasonable support which would have protected her from injury, and did not furnish other suitable protection, we think the jury is the proper tribunal to find whether the defendant was thereby guilty of negligence.
If the ice on the .step caused the plaintiff to fall, or contributed thereto, it is proper for the "jury to consider whether, under all the circumstances proved, it was suffered to remain thereon for an unreasonable length of time. It may be impossible in the winter to prevent deposits on the step by falling snow, or from the feet of persons entering the car, and which in either case may result in the formation of ice. The main question in regard to this is whether it remained there for such time and in such form as to establish the negligence of the defendant, and that this negligence contributed to the injury of the plaintiff.
The evidence is sufficient to send the case to a jury with proper instructions, and the Court erred in not taking off the nonsuit.
Judgment reversed and a procedendo awarded.